Citation Nr: 1037737	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-13 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1968 to May 1970.  
This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a June 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which in part, denied the Veteran's claim for TDIU.

Referred issue

In a March 2009 Statement, the Veteran specifically indicated 
that he wished to file a service-connection claim for his heart 
disability, to include as secondary to his service-connected 
posttraumatic stress disorder (PTSD).  The Veteran subsequently 
noted that he recently filed a service-connection claim for 
ischemic heart disease as presumptively due to his in-service 
exposure to Agent Orange.  See the April 2, 2010 Informal Hearing 
Presentation, page 4.  The record before the Board does not 
indicate that the RO has adjudicated the Veteran's heart 
disability claim as of yet.  Therefore, the Veteran's claim is 
referred to the RO for such additional action as may be 
appropriate.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not yet adjudicated by 
the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: PTSD, 
rated 70 percent disabling; bilateral hearing loss, rated 20 
percent disabling; and tinnitus, rated 10 percent disabling.  An 
80 percent disability rating is in effect.

2.  The medical and other evidence of record do not demonstrate 
that the Veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.





CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in February 2006, March 2006, and August 
2007.  In particular, the February 2006 and August 2007 letters 
specifically informed the Veteran of the criteria necessary to 
establish a total rating based on unemployability.  He was 
informed of what information he should submit and what evidence 
VA would obtain on his behalf.  To the extent that the Veteran 
may not have been provided with complete notice until after the 
initial adjudication, the Board finds that there is no prejudice 
to him in proceeding with the issuance of a final decision.  
Following the provision of the required notice and the completion 
of all indicated development of the record, the RO readjudicated 
the Veteran's claim in May 2008 and May 2009.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim].  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, his post-service VA and private 
treatment records, his Social Security Administration (SSA) 
records, his lay testimony, and the lay statement of his sons and 
his friend have been obtained.  

Pertinently, the Veteran has been afforded general, audiological, 
and mental VA examinations addressing unemployability in May 2006 
and March 2009.  The reports of these examinations reflect that 
each examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical or mental examination and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that these examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of an attorney and 
declined an opportunity for a personal hearing. Accordingly, the 
Board will address the merits of the claim.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2009).  The Court noted the following standard announced 
by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must 
be looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is not 
a sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.
A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to secure 
and follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.         
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in      
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms 
[e.g., depressed mood and mild insomnia] or some difficulty in 
social, occupational, or school functioning [e.g., occasional 
truancy, or theft within the household], but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect more moderate 
symptoms [e.g., flat affect and circumstantial speech, occasional 
panic attacks] or moderate difficulty in social, occupational, or 
school functioning [e.g., few friends, conflicts with peers or 
co- workers].  Scores ranging from 41 to 50 reflect serious 
symptoms [e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting] or any serious impairment in social, 
occupational or school functioning [e.g., no friends, unable to 
keep a job]. Scores ranging from 31 to 40 reflect some impairment 
in reality testing or communication [e.g., speech is at times 
illogical, obscure, or irrelevant] or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood [e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school].  A score 
from 21 to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of hurting 
one's self or others [e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement] or 
occasionally fails to maintain minimal personal hygiene [e.g., 
smears feces] or gross impairment in communication [e.g., largely 
incoherent or mute].  See 38 C.F.R.       § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

As has been discussed in the law and regulations section above, 
TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only the 
schedular basis need be considered.

The Veteran is service-connected for PTSD, rated 70 percent 
disabling; bilateral hearing loss, rated 20 percent disabling; 
and tinnitus, rated at 10 percent disabling.  A combined 80 
percent disability rating is in effect.  The Veteran's contention 
is that these service-connected disabilities, alone, cause him to 
be unemployable.

In light of the 70 percent rating currently assigned for PTSD, 
the Veteran meets the criteria for schedular consideration of 
TDIU.  See 38 C.F.R. § 4.16(a) (2009).

The Board initially acknowledges that based on the evidence of 
record, as well as determinations from the SSA, the Veteran is 
currently unable to secure or follow gainful employment because 
of his multiple disabilities.  Indeed, the Veteran has not worked 
since April 2005, when he retired from full time employment as a 
forklift operator at a steel factory following a heart attack.    

The key question at issue in this case however is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities alone, 
without considering the impact the Veteran's other nonservice-
connected disabilities.  See 38 C.F.R. § 3.341.  For reasons 
stated immediately below, the Board finds that the evidence of 
record demonstrates that the Veteran's three service-connected 
disabilities, in and of themselves do not foreclose his ability 
to follow a substantially gainful occupation.  

In essence, the Veteran asserts that he retired in 2005 because 
his service-connected PTSD "was seriously [a]ffecting his 
ability to maintain employment and was a major contributing 
factor to his early retirement."  See the Veteran's June 2006 
Notice of Disagreement (NOD).  Crucially however, at VA PTSD 
examinations in May 2006 and in March 2009, the Veteran reported 
to the contrary.  Indeed, at the May 2006 VA examination, the 
Veteran stated that "he retired from his position [in April 
2005] after suffering a heart problem involving blockage."  See 
the May 2006 report of Dr. G.V., page 6.  Subsequently, at the 
March 2009 VA examination, the Veteran also "reported good 
occupational adjustment until 2005 when he ended a 29-year career 
. . . as a shipping and receiving worker and forklift driver.  At 
that time, he had a myocardial infarction and had a cardiac 
catheterization and angioplasty.  He has not worked since that 
time."  See the March 2009 report of Dr. G.V., page 6.  Dr. G.V. 
pertinently concluded after reviewing the Veteran's medical 
history that the Veteran had mild to moderate signs and symptoms 
of PTSD "which appear to have a mild to moderate effect on his 
occupational and social functioning," and that the Veteran's 
"PTSD does not rise to the level of making him unemployable."  
Id.

The Board finds Dr. G.V.'s March 2009 evaluation to be the most 
probative piece of evidence for identifying the Veteran's 
psychiatric disability, and for determining its resulting 
symptomatology and its impact on the Veteran's ability to secure 
and follow substantially gainful occupation.  Dr. G.V.'s 
evaluation is the most comprehensive report of record as he 
considered the Veteran's entire history, and was able to 
interview the Veteran.  It does not appear that any previous 
examiner had access to more information and evidence than Dr. 
G.V.  

The Board recognizes that the Veteran has been assigned very low 
GAF scores at times between 2000 and 2005.  See, e.g., the 
Veteran's February 10, 2000 private examination report by Dr. 
D.R.D. [noting a GAF score of 20]; an August 10, 2000 VA 
examiner's report [noting a GAF score of 41]; an October 17, 2005 
private examination report by Dr. W.E.C. [noting a GAF score of 
39, and that the Veteran's in-service traumatic experiences cause 
him "extreme difficulty in being gainfully employed"].   
Pertinently however, the Veteran worked a full time job as a 
forklift operator during much of these years.  As noted above, he 
did not retire until April 2005, after he suffered a heart 
attack.  While Dr. W.E.C. noted difficulty in being gainfully 
employed, he did not opine that the Veteran was unemployable due 
to his PTSD.  

To the extent the Veteran now asserts that "his physical 
problems seemed to exacerbate the PTSD symptoms and he could no 
longer maintain the employment due to the additional stress 
caused by this issue" [see the Veteran's May 3, 2007 statement 
accompanying his VA Form 9], the Board notes that the more recent 
medical evidence of record described above clearly demonstrates 
that the Veteran's PTSD did not worsen, but improved over time.  
Indeed, in May 2006 Dr. G.V. stated as much, noting that the 
"[p]rognosis for this veteran is good, given his current level 
of continuing psychiatric symptoms" and that it is "highly 
possible that even without any mental health treatment for the 
last five years, his mental health functioning appears to have 
improved to a degree."  See the May 2006 examination report of 
Dr. G.V., page 7.  Significantly, Dr. G.V. assigned GAF scores of 
62 and 60 at the May 2006 and March 2009 VA examinations 
respectively, indicating mild to moderate PTSD symptomatology.

Concerning the Veteran's service-connected hearing loss and 
tinnitus, a different VA examiner noted in March 2009 that 
although the Veteran has "difficulty understanding 
conversational speech which may impact his ability to communicate 
effectively . . . ," "with the use of hearing aids the Veteran 
could be employed in positions that use primarily in person 
communication or that do not require high amounts of spoken 
communication."  See the March 2009 VA audiological examiner's 
report, page 1.  There is no medical evidence of record contrary 
to the opinion of this March 2009 VA examiner.

Based on these recent medical opinions, it is clear that although 
the Veteran's service-connected PTSD, hearing loss, and tinnitus 
limit the Veteran's ability to secure and follow substantially 
gainful employment, they do not in and of themselves "render it 
impossible" for the Veteran to obtain gainful employment, as 
required for the award of TDIU.  See 38 C.F.R. §§ 3.340(a)(1), 
4.15 (2009).

Crucially, the Veteran's other medical records indicate treatment 
for multiple nonservice-connected disabilities that also impact 
his ability to obtain gainful employment, such as coronary artery 
disease, chronic obstructive pulmonary disease (COPD), 
gastroesophageal reflux disorder (GERD), degenerative disease 
involving the thoracic and lumbar spine, and degenerative joint 
disease of the right shoulder and wrists.  As noted above, in 
determining whether unemployability exists, consideration may not 
be given to any impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  

Critically, a March 2009 VA examiner specifically noted upon 
examination of the Veteran's joints that the Veteran's 
"abilities to perform gainful employment are negatively impacted 
due to the degenerative changes involving the thoracolumbar 
spine, as well as the aforementioned joints."  The examiner 
opined that due to the Veteran's nonservice-connected spine and 
joint problems, the Veteran would have difficulties with "any 
significant amounts of lifting," "reaching," and "prolonged 
walking and standing."  See the March 2009 VA examiner's report, 
page 4.  This VA examiner's opinion is consistent with that of 
the May 2006 VA examiner, who pertinently determined upon 
examination of the Veteran that he is "unable to maintain 
gainful employment because of coronary artery disease, chronic 
pain in the right shoulder, and chronic pain in the mid back."  
See the May 2006 VA examiner's report, page 5.  

The Board acknowledges that the Veteran currently receives SSA 
disability benefits in part due to his service-connected PTSD 
disability.  However, the Veteran's January 2008 SSA disability 
determination specifically indicated that in addition to PTSD, 
the Veteran's severe nonservice-connected ischemic heart disease 
also contributed to his unemployability.  See the January 23, 
2008 SSA Decision, page 3.  See Martin v. Brown, 4 Vet. App. 136, 
140 (1993) [while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim].

The Board has also considered the Veteran's lay assertion that 
his heart condition is in fact mild, and that it does not 
contribute to his overall inability to secure and follow 
substantially gainful employment.  See the Veteran's March 2009 
Statement and accompanying stress test reports dated in July 
2008.  The Board initially notes that this assertion contradicts 
prior assertions that the Veteran made in furtherance of his SSA 
disability benefits claim.  Indeed, when asked on an SSA 
questionnaire why he stopped working in 2005, the Veteran 
responded that he "had a heart attack and I could not return to 
work."  The Veteran also noted that the illnesses, injuries or 
conditions that limit his ability to work included heart attacks, 
stones in the bladder, arthritis in the spine, arthritis in the 
hands and fingers, PTSD, and visual and auditory hallucinations.   
See the Veteran's SSA questionnaire, pages 2 and 3.  

Additionally, at the May 2006 VA examination, the Veteran 
specifically reported that "it will not be possible for him to 
go back to work because of heart disease and also because of pain 
in the right shoulder and pain in the mid back."  See the May 
2006 VA examiner's report, page 3.  The Board places greater 
weight of probative value on the history the Veteran presented to 
medical professionals for treatment purposes years ago than it 
does on his recent statements to VA in connection with his claim 
for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].

The Board does not in any way disagree that the Veteran's 
service-connected PTSD and hearing disabilities impact his 
employability, and are debilitating in many ways, as described by 
the Veteran himself at a March 2009 hearing before the RO, and by 
the Veteran's sons and friend in May 2009 statements.  The Board 
however believes that the symptomatology associated with the 
service-connected disabilities is appropriately compensated via 
the combined 70 percent, 20 percent, and 10 percent respective 
ratings which are currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed,  38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

The question to be answered in this case is whether the Veteran 
is precluded from securing and following a substantially gainful 
occupation due to his PTSD, hearing loss, and tinnitus alone.  As 
discussed above, the answer is in the negative.  The evidence of 
record, taken as a whole, portrays the Veteran as having 
employment-related problems caused by his service-connected PTSD 
and hearing deficiencies.  However, the evidence does not 
indicate that he cannot engage in substantially gainful 
employment due solely to such problems.    

Extraschedular basis

Referral to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009) in TDIU claims only applies to those TDIU claims that do 
not meet the percentage standard set forth in 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16(b) does not have to be addressed by the Board in 
the instant case.  This is because 38 C.F.R. § 4.16(a) is 
applicable to the Veteran's service-connected disabilities for 
consideration of TDIU.  See Stevenson v. West, 17 Vet. App. 91 
(1999); Beaty v. Brown, 6 Vet. App. 532 (1994) citing McNamara v. 
Brown, 
14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code of 
Federal Regulations, provides a discretionary authority for a 
TDIU rating in cases where § 4.16(a) does not apply." (Emphasis 
added)].  Therefore, the matter of the Veteran's entitlement to 
TDIU does not warrant referral to the Director of the VA 
Compensation and Pension Service for extraschedular consideration 
under 38 C.F.R. § 4.16(b).

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for TDIU.  The benefit sought on appeal is 
accordingly denied.

	


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


